Citation Nr: 0300197	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  94-41 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

(The issues of entitlement to service connection for 
chronic obstructive pulmonary disease, claimed as due to 
inservice smoking, and entitlement to service connection 
for nicotine dependence, will be addressed in a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).

The veteran is hereby notified that the Board is 
undertaking additional development on the issues of 
entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as due to inservice smoking, 
and entitlement to service connection for nicotine 
dependence.  This additional development is being 
undertaken pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903.  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing 
these two issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by 
the agency of original jurisdiction.

2.  The service-connected PTSD is currently productive of 
total occupational and social impairment, with symptoms 
that include gross impairment in thought processes or 
communication, grossly inappropriate behavior, persistent 
danger of hurting self or others, and intermittent 
inability to perform activities of daily living.




CONCLUSION OF LAW

The criteria for entitlement to a total (100 percent) 
disability evaluation for PTSD are met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130, Part 4, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined 
duties to assist and notify

Initially, the Board notes that, during the pendency of 
this appeal, the President signed the Veterans Claims 
Assistance Act of 2000 (hereinafter, "the VCAA"), which is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002), and is applicable to the claim 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  It is also noted, at the outset, that the final 
rule implementing the VCAA, which is also applicable to 
this appeal, was published on August 29, 2001.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim of entitlement to 
a disability evaluation in excess of 50 percent for PTSD.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002); see also the recent decision of 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  See also Charles v. Principi, 16 Vet. 
App. 370 (2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the 
RO has kept the veteran informed of its actions to develop 
the record, of the need for him to submit specific types 
of competent evidence that will substantiate his claim for 
an increased rating for his service-connected PTSD, and of 
the specific reasons for denying his claim.  The RO has 
also taken appropriate action to secure all the evidence 
that the veteran has identified as pertinent to his claim, 
and to have the veteran examined, in order to have 
available medical data sufficient to rate his service-
connected PTSD.  It is also noted that, by letter dated in 
June 2001, the RO specifically informed the veteran of the 
enactment of the VCAA, of VA's redefined duties to assist 
and notify under the VCAA, and of the veteran's 
responsibility to identify any pertinent evidence that 
might be useful to his case and might not yet be of 
record.

In October 2002, the veteran was notified that he had been 
scheduled for a videoconference hearing that he had 
requested, to be held in December 2002.  In November 2002, 
the veteran's withdrawal of his request for a personal or 
video hearing before a member of the Board was received.

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  
Moreover, the fact that the benefit sought by the veteran 
on appeal is hereby being granted by the Board would 
certainly render any remaining procedural/duty to assist 
deficiency entirely harmless to the veteran.  Thus, no 
additional assistance to the veteran regarding the matter 
on appeal is necessary under the VCAA.

In view of the foregoing, the Board initially finds that 
all reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the 
veteran's claim of entitlement to a disability evaluation 
in excess of 50 percent for PTSD have been made by the 
agency of original jurisdiction.  VA has substantially met 
the requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  In the circumstances of this case, a remand or a 
request for further development of this case would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

The record shows that the veteran was granted service 
connection for PTSD in a March 2000 rating decision, based 
on a review of the evidentiary record which at that time 
included an August 1994 VA PTSD examination report and a 
September 1999 VA counseling therapist's report, both 
confirming the diagnosis of PTSD.  The VA counseling 
therapist's report also described an individual who had 
held some 50 jobs since his days of service, who suffered 
from daily flashbacks and nightmares of the trauma 
experienced during service, and who was socially impaired 
as well.  According to the subscribing therapist, the 
veteran's "overall condition is considered to be chronic, 
severe to totally disabling."  A rating of 50 percent was 
assigned, effective from December 30, 1992.

In a July 2000 rating decision, the RO denied an increased 
rating for the service-connected PTSD, after evaluating 
the evidence then of record, which now included a March 
2000 VA PTSD examination report and a June 2000 progress 
note from the veteran's treating VA psychiatrist.

According to the March 2000 VA PTSD examination report, 
the veteran was undergoing individual VA treatment for his 
PTSD once or twice a month, and was taking two medications 
for his service-connected mental health condition.  The 
veteran reported that he was divorced and living with his 
mother, sister, and a brother in his mother's home.  His 
mother was in poor health and used oxygen.  His sister had 
breast cancer and had just had a mastectomy.  His brother 
had moved back into the home and was not working.  The 
veteran also had a daughter who had been born with birth 
defects and was currently living with his brother in his 
brother's other home.  The veteran said that he stayed in 
the screened porch most of the time and that, on a typical 
day, he would do very little.  He would essentially read 
the newspaper and, perhaps, a magazine, and occasionally 
would watch some TV.  He stated that he had no friends.  
None of his multiple labor jobs since a motor vehicle 
accident in 1970 had lasted very long.  The veteran had 
significant interpersonal problems, such as wanting to 
kill the person walking next to him.  He said that he had 
not been able to maintain employment after his military 
service because of "war neurosis," and stated that he had 
never recovered from those incidents.

On mental status examination, the above report reveals 
that the veteran presented with a very strong body odor, 
long hair, and a beard of reddish color, flecked with 
gray.  The clothing was torn and dirty.  The shirt was too 
small, and the buttons were spanning his chest as he sat 
down.  He arrived in a very angry mood and was distrustful 
of what might be written in the report.  He was alert and 
oriented to person, place, time, and situation.  
Attention, concentration, and short-term/long-term memory 
were all within normal limits, but he was unable to 
spontaneously talk about current events in the news.  He 
denied visual/auditory hallucinations and 
suicidal/homicidal ideation or intent.  The thinking 
tended to be somewhat paranoid and guarded, and 
suspicious.  The veteran seemed resentful and angry about 
what he perceived as the government having taken away from 
him.  Insight was somewhat limited.  Social judgment was 
somewhat impaired.

The veteran further said that he felt like he had no 
future.  He was lonely and sad much of the time.  He had 
intrusive thoughts about his war experiences every day.  
He avoided people because he generally felt detached from 
them.  He felt anger towards the people he had met in the 
government, whom he felt treated him unfairly.  He 
experienced flashbacks, triggered by loud noises, and had 
an exaggerated startle response.  He stated that he had 
never been able to hold a job because of incapacitating 
interpersonal difficulties and essentially claimed that 
the government had taken away his ability to have a happy 
life, and had made him lose the opportunity to have a wife 
and a family, and companionship.  PTSD was diagnosed, and 
a Global Assessment of Functioning (GAF) score of 60 was 
assigned.  The examiner interpreted the GAF score assigned 
as representing "moderate symptoms of ... PTSD which affect 
his psychological well being and his social/occupational 
functioning."

In a June 2000 progress note, the veteran's treating VA 
psychiatrist stated the following:

Considering [the veteran]'s 
symptomatology related to his diagnosis 
of PTSD, I would rate his current GAF 
listing as unchanged since 1/25/99.  It 
is still a GAF of 45.

The veteran's treating VA psychiatrist also subscribed the 
following progress note dated in October 2000:

I reviewed the C & P exam perform[ed] 
by [VA] dated March 28, 2000.  [The 
examiner] rated the [veteran]'s GAF at 
60.  I had rated the veteran at 45 on 
June 22, 2000.  [The examiner] notes in 
her report that "he was very careful in 
answering questions?  His thinking 
tended to be somewhat paranoid, 
guarded, and suspicious."

Based on the fact that [the veteran] is 
suspicious of others, especially people 
new to him, such as [the VA examiner], 
it is my opinion that the full extent 
of his impairment was not revealed to 
[the VA examiner].  I see [the veteran] 
on a regular basis and have attended 
him since October 26, 1998.  My GAF 
rating of 45 is based on my continuous 
experience with him and I feel this is 
a more accurate reflection of his day 
to day functioning.

An October 2000 VA medical record from the veteran's 
treating VA psychiatrist reveals that the dosage of one of 
the veteran's anti-anxiety medications was increased, from 
10 to 15 mgs., due to the veteran's "feeling more anxious 
in regard to his SC claim [on] appeal."

On VA PTSD re-examination in December 2000, the veteran 
clarified that he had been living off and on in his van, 
and in his mother's house, for the past five to six years.  
He would stay at his mother's house until told to leave or 
when he felt he needed to be alone.  He said that his 
family didn't understand him, especially his startle 
reactions.  He reported that there were periods of time 
during which he would not take a shower, and said that on 
a typical day he would devote his efforts to staying away 
from people.  He isolated himself in the woods.  He denied 
any use of alcohol since the mid 1980's, and denied using 
any marijuana or other illicit substances.  On mental 
status examination, he presented "as a rather disagreeable 
individual," who was angry and suspicious and accused the 
examiner of being sadistic and liking to bring pain on 
people.  When he interacted with people, he would get 
paranoid feelings which led to "killing thoughts."  Eye 
contact was poor, and the veteran seemed reluctant to 
divulge any information at all.  He was oriented to 
person, place, time, and situation, but both his attention 
and concentration were mildly impaired.  Social judgment 
was somewhat impaired, and the thinking was suspicious, 
guarded, and paranoid.

The veteran was noted to have a great deal of anger welled 
up inside of him, tending to lose control especially in 
relation to his 24-year old daughter when he stated he 
wanted to kill her.  He blamed the government for his life 
circumstances, and said that he was unable to work mainly 
because he was troubled by intrusive thoughts which 
affected his ability to concentrate, although he also said 
that his body was "torn completely up."  PTSD was 
diagnosed, and a GAF score of 53 was assigned.  The 
examiner interpreted this GAF score as representing 
moderate to serious symptoms of PTSD, and commented that 
it was somewhat difficult to assess the intensity of the 
veteran's symptoms as his paranoid and suspiciousness 
affected his ability to report his symptoms in a way that 
could be evaluated.  She also said that it was her opinion 
that "his guardedness and anger affected his willingness 
to participate fully in mental status exam thus making his 
cognitive functioning appear worse than it may be."

In a June 2001 progress note, the veteran's treating VA 
psychiatrist reported the following"
His psychiatric condition remains 
unchanged since the last update.  The 
[veteran] remains depressed and 
socially isolated with tremendous 
difficulty in interpersonal 
relationships.  He is unable to engage 
in sustained gainful employment.  He is 
competent to manage his own benefits 
for VA purposes.

His current GAF score is 45.

In September 2001, the veteran had another medical 
consultation with his treating VA psychiatrist, who kept 
the dosages unchanged but assigned a GAF score of 40.

Additionally, the veteran's treating VA psychiatrist 
filled out and signed a Residual Functional Capacity 
Evaluation Report in November 2001, in which he 
characterized the veteran's degree of impairment to relate 
to other people, the degree of the deterioration in his 
personal habits, the veteran's ability to understand, 
carry out, and remember instructions, and his ability to 
perform simple, complex, repetitive, and varied tasks, as 
"severe."  He also described as "totally incapacitating" 
the veteran's current ability to engage in usual daily 
activities, his degree of constriction of interest, and 
his abilities to respond appropriately to supervision, 
respond appropriately to co-workers, and respond to 
customary work pressures.  Additionally, the veteran's 
treating psychiatrist opined that the above limitations 
had lasted for over a year, that a psychological 
evaluation had been obtained, and that the psychological 
evaluation had been considered in describing the 
limitations described in this report.  He further said 
that the veteran's medications essentially maintained the 
"current status" of the veteran's psychiatric condition.  
PTSD was diagnosed, with an Axis IV diagnosis of 
"catastrophic" and GAF scores of 40 (current) and 45 
(highest in past year).  Finally, he opined that the 
veteran was permanent and totally disabled due to his 
mental condition, that it was not probable that the 
condition would become comparatively symptom-free after 
continued treatment, that the veteran would not be able to 
re-establish himself in a substantially gainful 
occupation, and that it was reasonably certain that the 
condition would continue throughout the veteran's life.  
At the end of this report, the terms "severe" and "totally 
incapacitating" were defined "as extreme impairment of 
ability to function" and "inability to function," 
respectively.

Legal analysis

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  The evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2002).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10 (2002).  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and 
to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 
4.3 (2002).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence 
exists which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range 
of probability as distinguished from pure speculation or 
remote possibility.  See 38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. § 3.102 (2002).

VA regulation currently provides for a 70 percent rating 
when a service-connected mental disorder is productive of 
occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (2002).

A 100 percent (total) rating may be warranted when the 
service-connected mental disorder is productive of total 
occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (2002).

VA regulation further mandates that the evaluation of a 
mental disorder include consideration of the frequency, 
severity, and duration of psychiatric symptoms, the length 
of remissions, and the veteran's capacity for adjustment 
during periods of remission, further providing that the 
rating assigned should be based on all the evidence that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a) (2002).

The American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS ("the DSM IV") 
provides for GAF scores ranging between 51 and 60 when 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers); GAF scores ranging between 41 and 50 when 
there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, inability to keep a job); 
and GAF scores ranging between 31 and 40 when there is 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant), or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man who avoids friends, neglects family, and is 
unable to work).

The reports of the VA PTSD examinations of March and 
December 2000 reveal an individual who was alert and 
oriented times four and had normal short and long-term 
memory, and whose attention and concentration were normal 
in March 2000, and mildly impaired in December 2000.  
Those reports, however, also reveal an individual of 
unkempt appearance, who was very angry, distrustful, 
paranoid, suspicious, and guarded, who would have "killing 
thoughts" when interacting with people, and who suffered 
from startle responses and lived in almost total isolation 
from the rest of the world.  While GAF scores of 60 and 53 
were assigned, the VA examiner (who conducted both PTSD 
examinations in the year 2000) acknowledged that the 
intensity of the veteran's symptoms, which included 
paranoia and suspiciousness, affected his ability to 
report his symptoms in a way that could be evaluated.

The reports received from the veteran's treating VA 
psychiatrist, produced in the years 2000 and 2001, reveal 
a much more severe disability picture in this case, with 
GAF scores of 45 and, more recently, 40, and the 
psychiatrist's specific, detailed characterizations of the 
veteran's impairment in his abilities to function socially 
and occupationally as "severe" and "totally 
incapacitating," in the Residual Functional Capacity 
Evaluation Report that he subscribed in November 2001.  In 
that report, as noted above, the veteran's treating VA 
psychiatrist specifically opined that the veteran was 
"permanently and totally disabled" from his PTSD, and that 
he wouldn't be able to re-establish himself in a 
substantially gainful occupation.

The Board has determined to place more weight to the 
medical data proffered by the veteran's treating VA 
psychiatrist, who has stated that he has been continuously 
treating the veteran since 1998 and that he has assigned 
GAF scores based on his continuous experience with the 
veteran.  This evidence, even when viewed in conjunction 
with the two VA PTSD examination reports of March and 
December 2000, leads the Board to find, resolving any 
reasonable doubt in favor of the veteran, that the 
service-connected PTSD is currently productive of total 
occupational and social impairment, with symptoms that 
include gross impairment in thought processes or 
communication, grossly inappropriate behavior, persistent 
danger of hurting self or others, and intermittent 
inability to perform activities of daily living.

In view of the above finding, the Board concludes that the 
criteria for entitlement to a total (100 percent) 
disability evaluation for PTSD are met.  


ORDER

A total (100 percent) disability evaluation for the 
service-connected PTSD is granted, subject to the laws and 
regulations governing the award and disbursement of 
monetary benefits.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

